If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                              STATE OF MICHIGAN

                               COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                    UNPUBLISHED
                                                                    January 23, 2020
               Plaintiff-Appellee,

v                                                                   No. 344017
                                                                    Wayne Circuit Court
DEJUAN OLIVER,                                                      LC No. 17-004464-01-FH

               Defendant-Appellant.


Before: K. F. KELLY, P.J., and BORRELLO and SERVITTO, JJ.

PER CURIAM.

       Defendant was charged with one count of carrying a concealed weapon (CCW), MCL
750.227. He appeals as of right his bench trial conviction of obtaining a pistol without a license,
MCL 750.232a. On appeal, defendant argues, and the State commendably concurs, that there
was insufficient evidence to convict defendant for the charge on which the trial judge ultimately
rendered judgment. We concur with the arguments put forward by the State and the defendant.
Hence, for the reasons set forth in this opinion, we vacate defendant’s conviction and sentence.

                                       I. BACKGROUND

        This case arises out of events that occurred during the evening of April 13, 2017 in
Detroit, Michigan. On that date, Detroit Police Officer Brandon Washington was in the area of
Tracey Street and Eton Street around 10:00 p.m. On Tracey Street, Officer Washington noticed
approximately five men standing in the street and a pickup truck parked away from the curb with
several alcoholic beverage bottles in the bed of the truck. The truck appeared to be parked more
than 12 inches away from the curb, which is a ticketable offense. Officer Washington
approached the driver’s window of the truck; he identified the person inside as defendant.
Officer Washington then illuminated the inside of the truck with his flashlight and observed the
handle of a handgun on the driver’s side floorboard inside the truck. He asked defendant
whether he had a concealed pistol license, and defendant did not respond. Officer Washington
asked defendant to step out of the truck. Once defendant was out of the truck, Officer
Washington discovered the handgun on the floorboard inside the truck, took it into evidence, and
placed defendant under arrest.



                                                -1-
        At trial, at the request of the trial court, the parties stipulated that the handgun found by
Officer Washington was registered to defendant. The trial court found defendant guilty, not of
CCW as charged, but of obtaining a pistol without a license, stating “[t]he reservation that I have
about finding defendant guilty as charged is that the gun was registered to him…[b]ut he should
have had a license for it, so I will find him guilty of obtaining a pistol without a license.”
Defendant was sentenced to 6 months’ probation for the conviction. This appeal then ensued.

                                          II. ANALYSIS

        On appeal, defendant raises two issues: first that his due process rights were violated, and
second, that there was insufficient evidence to convict him. Because the State concedes that
there was insufficient evidence to properly convict defendant for obtaining a pistol without a
license, rendering defendant’s due process claim moot, we confine our opinion to an examination
of whether sufficient evidence was presented to support defendant’s conviction.

        This Court reviews a challenge to the sufficiency of the evidence de novo. People v
Solloway, 316 Mich App 174, 180; 891 NW2d 255 (2016). “This Court must determine whether
the evidence was sufficient to justify a rational trier of fact’s conclusion that the evidence proved
the essential elements of the crime beyond a reasonable doubt.” Id.

        Defendant argues, and the State concurs, that there was insufficient evidence to convict
defendant under MCL 750.232a. MCL 750.232a prohibits obtaining a pistol without following
the procedures for licensing and registration set forth in MCL 28.422. However, at the request of
the trial court during trial, the parties stipulated that the gun was registered to defendant. By
stipulating that the gun was registered in his name, the parties arguably stipulated that defendant
had obtained a license to purchase the gun, because, under MCL 28.422, a gun is not registered
unless it is first legally purchased with a license to purchase. MCL 28.422. The parties further
agree that there was no evidence submitted to the trial court from which a trier of fact could
determine, beyond a reasonable doubt, that defendant did not follow the procedures for legally
obtaining the gun. As the State concedes, there was no evidence submitted as to how defendant
obtained the gun at all, legally or otherwise. On this record, we concur with the parties that there
was insufficient evidence to prove that defendant illegally obtained a gun in violation of MCL
28.422, a finding necessary for a conviction under MCL 750.232a. Accordingly, defendant’s
conviction and sentence are vacated.



                                                              /s/ Kirsten Frank Kelly
                                                              /s/ Stephen L. Borrello
                                                              /s/ Deborah A. Servitto




                                                 -2-